DETAILED ACTION

The following is an Allowance in response to Applicant's response filed on 7/15/22.  Claims 1, 4-5, 7-13 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1, 4-5, 7-13 are allowed.
The claims are eligible subject matter because the claims are integrated into practical application by being necessarily rooted in technology because if the generating of the specific production management charts based on accentual level of polygonal lines that satisfy ranges and p. 15-16 of applicant’s 7/15/22 remarks.  The claims are eligible over the art in light of applicant’s amendments and remarks on 7/15/22 and because the prior art does not teach wherein the production management chart is for at least one of the plurality of models, for each product unit in which the execution time of at least one of the plurality of steps belongs to a display target period, each product unit is a product or a lot, a point on each polygonal line corresponds to the step and the execution time of the step, the execution time of each of the steps in the past record information 1s at least one of a starting time and an ending time of the step, and the display object that satisfies one or more requirements associated with the one or more attentional perspectives is a polygonal line or a line segment that corresponds to the product unit for which a deviation between a standard lead time for the corresponding model and an actual lead time obtained from the past record information satisfies any of one or more deviation requirements; wherein the one or more deviation requirements are a plurality of deviation ranges, the accentuation level of the polygonal line or the line segment that satisfies the one or more requirements differs depending on which of the plurality of deviation ranges the deviation belongs to; wherein the processor: specifies, for each of one or more times during the display target period and on a per step basis, a retention number corresponding to any of numbers shown below on the basis of the past record information the number of products for which the previous step has been completed before the time but the step has not been started at the time; and the number of products for which the step has been started before the time but the step has not been completed at the time, and determines whether or not one or more retention situations in accordance with the retention number specified for each of the one or more times on a per step basis include a retention situation satisfying a predetermined requirement, and the display object that satisfies the one or more requirements associated with the one or more attentional perspectives is a target portion that is a portion which corresponds to an inter-step range and/or an intra-step range to which a step in which the retention situation satisfying the predetermined requirement has occurred belongs and to a period having the satisfying retention situation, in the production management chart.  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A. Nishimura et al. (US 2015/0032497 A1), a system for a manufacturing line simulation device using a manufacturing line model having a configuration including a storage unit for storing a plurality of model library items for creating a manufacturing line model, a storage unit for storing input items in the model library items, and an input item association table indicating a degree of overlapping between input items in the model library items, a simulation library presentation unit for presenting the plurality of model library items stored in the storage unit to a user and receiving specification of a model library item from the user, a priority impartment unit for calculating priorities of the input items by using the input association table stored in the storage unit and presenting an input screen to the user on the basis of the calculated priorities, a simulation input reception unit for receiving an input of an input item on the input screen, an overlapping data generation unit for duplicating data already received in the simulation input reception unit with respect to overlapping items shown in the input item association table, a simulation model generation unit for generating a manufacturing line simulation model by using the specified model library item and an information value of the input item which is received by the simulation input reception unit, and a production simulation execution unit for executing simulation by using the simulation model

B. Barto et al. (US 7043318 B1), a system for a software object that provides for calculation of one or more bottleneck delta virtual work in process time ("VWIP") values where each  of the bottleneck delta VWIP values represents the amount of time until one of n bottleneck workstations begins to risk starvation, where n&gt;0. VWIP is the amount of time a bottleneck will stay busy processing WIP that will reach the bottleneck in less time than new lot starts will reach the same bottleneck

C. Ishibashi et al.  (US 20150032497 A1), a system for a a simulation library presentation unit which presents, to a user, a plurality of items of model libraries which are stored in a storage unit so as to receive specification of items of the model libraries from the user; a priority degree imparting unit which, with respect to the specified items of the model libraries, uses an input association table stored in the storage unit in order to calculate the priorities of the input items so as to present an input screen to the user on the basis of the calculated priorities; a simulation input receiving unit for receiving input of the input items on the user screen; and a duplicate data generation unit which, with respect to the duplicate items indicated in the input item association table, duplicates data that has been already received at the simulation input receiving unit

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624